DETAILED ACTIONAcknowledgment is made of applicant’s amendment filed 7/22/21.Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                          Drawings
2. 	The drawings received on 1/19/22 are acceptable.                                                Allowable Subject Matter
3.  	Claims 1 - 21 are allowed.
4. 	The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance is that the prior art does not anticipate or make obvious the provisions of “the axial support areas are separated from the measuring regions by radial slots, and wherein the axial support areas are each separated from the receiving sleeve by a circumferential slot, wherein a first radial slot, a circumferential slot and a second radial slot together form a confining slot which separates an axial support area from the receiving sleeve and from adjacent measuring regions and wherein the axial support areas project radially inwardly over an inner surface of the receiving sleeve” in 
slot which separates an axial support area from the receiving sleeve and from adjacent measuring regions and wherein the axial support areas project radially inwardly over an inner surface of the receiving sleeve, and wherein the receiving sleeve of the load cell is arranged on the outer ring of the bearing, and wherein the axial support areas of the load cell are supported in an axial direction on the outer ring of the bearing; and an evaluation electronics which is connected to the strain sensors of the load cell” in combination with the other limitations presented in claim 14 and “the axial support areas are each separated from the receiving sleeve by a circumferential slot, wherein a first radial slot, a circumferential slot and a second radial slot together form a confining slot which separates an axial support area from the receiving sleeve and from adjacent measuring regions and wherein the axial support areas project radially inwardly over an inner surface of the receiving sleeve, and wherein the receiving sleeve of the load cell is arranged on the outer ring of the first bearing, and wherein the axial support areas of the load cell are supported in an axial direction on the outer ting of the first bearing; and an evaluation electronics which is connected to the strain sensors of the load cell, wherein the first bearing is received in the transmission housing via the load cell of the measuring device, wherein the load cell is received in the transmission housing via the fastening ring, wherein the receiving sleeve receives 
5. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                    Conclusion
6.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
 	Examiner interviews ate available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examinet’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

https://www.uspto.gov/patents /apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 IN USA OR CANADA) or 571- 272-1000./OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855     1/25/22